IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0969
                             Filed January 21, 2021


IN RE THE MARRIAGE OF MATTHEW TAIT MILLER
AND KARRI ANN MILLER

Upon the Petition of
MATTHEW TAIT MILLER,
      Petitioner-Appellant/Cross-Appellee,

And Concerning
KARRI ANN MILLER,
     Respondent-Appellee/Cross-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       Matthew Miller appeals and Karri Miller cross appeals the district court’s

property provisions of the dissolution decree. AFFIRMED AS MODIFIED.




       Heather A. Prendergast of Roberts, Stevens & Prendergast, PLLC,

Waterloo, for appellant.

       Andrew B. Howie of Shindler, Anderson, Goplerud & Weese, P.C., West

Des Moines, for appellee.



       Heard by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                          2


VAITHESWARAN, Judge.

       Matthew and Karri Ann Miller married in 2010 and divorced in 2018. On

appeal and cross-appeal, both challenge the property provisions of the dissolution

decree.

I.     Background Facts and Proceedings

       Matthew was forty-two years old at the time of trial. He joined the Army in

1993 and served in the Army National Guard, participating in four overseas tours

of duty. Based on his service, he is eligible to receive $1395 per month from a

National Guard retirement pension, beginning on December 28, 2034.

       Matthew had a Bachelor’s degree and later obtained a Master’s degree.

Between deployments, he worked at a credit union, accumulating funds in a 401(k)

retirement account. Later, he joined the Waterloo Police Department. A disability

ended his employment after approximately eight years and, effective September 1,

2015, Matthew began receiving gross monthly disability pension payments of

$2651 from the Municipal Fire and Police Retirement System of Iowa.1 Shortly

before filing the dissolution petition, Matthew took a job with the University of Iowa.

He rolled his 401(k) account into his current TIAA-CREF account and, for “a little

over a year” preceding trial, made contributions to the TIAA account. Matthew also

had a Roth IRA, which at one time had $8843. He cashed out the fund to pay for

living expenses, depositing the balance of $4301.02 into a savings account.2


1 Matthew also received a VA disability pension of $1365.48 per month. The
district court declined to divide the VA pension. Karri does not challenge that
aspect of the decree.
2 Karri agrees the Roth IRA balance, found by the district court to be $8843, is

incorrect, and the balance of IRA funds placed into a savings account was
$4301.02.
                                          3


       Karri was thirty-seven at the time of trial. She had a Bachelor’s degree and

was employed by a community college, where she contributed to an IPERS

retirement account. In conjunction with prior State employment, she accumulated

a total of seven years of contributions by the time of trial. She could expect to

receive a little over $5000 per month from the account if she maintained IPERS-

connected employment for thirty-nine years, but she did not intend to remain that

long. Kerri also had two “Voya” retirement accounts with funds totaling less than

$3200.

       The couple purchased a home financed by two commercial lenders and

Karri’s mother. At trial, the parties disputed whether Karri’s mother was fully repaid

for the funds she lent. They also disputed the appropriate disposition of Matthew’s

pensions and retirement accounts.

       The district court declined to divide Karri’s IPERS account, awarding her

“the entirety” as well as “her two investment accounts, $20,000 of [Matthew’s] TIAA

account, the . . . Roth IRA distribution and all” financial accounts at a credit union,

“with the exception of” one account containing $1525, which was awarded to

Matthew.    The court ordered Matthew’s “police pension and National Guard

retirement pension” to “be divided per the Benson formula.” See In re Marriage of

Benson, 545 N.W.2d 252, 255 (Iowa 1996) (approving a percentage method of

allocating pension benefits pursuant to a formula that divided the number of years

the paying spouse was both married and covered by the pension plan by the

number of years covered by the plan prior to conclusion, and multiplying the

number by fifty percent of the value of the monthly pension benefit); see also In re

Marriage of Brown, 776 N.W.2d 644, 649 (Iowa 2009) (expressing a preference
                                          4


for the percentage method). As for the couple’s home, the court ordered it sold

and stated, “The debts to [the commercial lenders] and Karri Ann Miller’s mother

shall be paid and any proceeds thereafter shall be divided one-half to [Matthew]

and [Karri].”

       On appeal, Matthew contends: the district court should not have awarded

any portion of his municipal fire and police retirement system disability pension or

his National Guard retirement pension to Karri; should not have granted her any

portion of his TIAA-CREF retirement account; and should not have ordered Karri’s

mother to receive a portion of the home-sale proceeds. Karri cross-appeals,

arguing the district court should have granted her a right to survivor benefits on

Matthew’s police disability and National Guard retirement pensions and should

have awarded her a greater share of Matthew’s TIAA-CREF retirement account.

II.    Matthew’s Police Disability and Military Retirement Pensions

       A.       Municipal Police and Fire Retirement Disability Pension

       Unlike a retirement pension, “[a] disability payment . . . cannot be

considered compensation for past services rendered.” In re Marriage of Howell,

434 N.W.2d 629, 632–33 (Iowa 1989). “Rather, it is compensation to replace

income that would have been earned had the employee not been injured.” In re

Marriage of O’Connor, 584 N.W.2d 575, 576 (Iowa Ct. App. June 24, 1998). A

disability pension “is a marital asset subject to division in dissolution cases.” In re

Marriage of DeNuys, 543 N.W.2d 894, 897 (Iowa 1996).

       Matthew argues his municipal disability pension should not have been

divided because the marriage “was of an incredibly short duration” and Karri was

young and in good health, was “gainfully employed in a fulltime capacity with two
                                          5


bachelor’s degrees;[3] and [h]er earning capacity [was] only limited by her desire

to work.”

       Matthew’s calculation of the duration of the marriage is based on Karri’s

apparent second thoughts eight months after the couple wed. He cites no authority

for the proposition that disagreements or disillusionment may mark the termination

date of a marriage for property division purposes. In fact, the supreme court has

measured the duration from the date of marriage to the date of trial. See In re

Marriage of Fennelly, 737 N.W.2d 97, 99, 104 (Iowa 2007); In re Marriage of

Hansen, No. 17-0889, 2018 WL 4922992, at *18 n.13 (Iowa Ct. App. Oct. 10, 2018)

(Mullins, J., concurring in part and dissenting in part) (noting “length is measured

by date of marriage to date of trial, as the supreme court did in Fennelly”). Applying

Fennelly, we determine the marriage lasted eight years. We turn to the remaining

factors cited by Matthew.

       Although Karri was young, relatively healthy,4 had a post-high school

education, and was gainfully employed, her earnings amounted to less than half

of Matthew’s annual income.       Matthew expected to continue working at the

University or a similar type of institution and planned to increase the funds in his

TIAA-CREF account. On our de novo review, we are persuaded that Matthew’s

earnings and earning capacity support the district court’s decision to divide the

police disability pension. In addition, Karri was married to Matthew for five of the


3 Matthew appears to argue that Karri’s double major translates into two Bachelor’s
degrees.
4 Karri testified she was recovering from a cervical laminectomy and there could

be “some limitations” on “recreational activities” such as the use of barbells. She
also testified to having “weak ankles,” requiring the use of “compression ankle
supports.”
                                            6


eight years that he was a police officer, a factor favoring division of the disability

pension.

       In re Marriage of O’Connor, 584 N.W.2d 575 (Iowa Ct. App. 1998), cited by

Matthew for a contrary conclusion, is inapposite. There, a couple was married

thirteen of the fifteen years that the husband worked for a police department.

O’Connor, 584 N.W.2d at 576. The court declined to allocate any portion of the

husband’s disability pension until the husband turned fifty-five, “at which time [the

non-pensioner spouse] shall receive thirteen-fifteenths of one-half.” Id. at 577. We

believe the disposition in O’Connor turned on the pensioner spouse’s limited

earnings and earning capacity relative to the non-pensioner spouse.                Id.

(“Michael’s disability has decreased his earnings.       While he has an earning

limitation of $35,611.32, there is no showing he will be able to earn additional

income.”). Matthew’s earnings were not similarly constrained.

       On our de novo review, we conclude the district court acted equitably in

dividing Matthew’s police disability pension. Because the pension amount was

known, Karri’s share of the pension could be readily calculated pursuant to the

Benson formula, as follows: 5/8 [years of police service while married to Karri

divided by the total years of police service] x (.50 x $2651) [fifty percent of the

gross pension benefit].    Karri’s gross monthly entitlement under the disability

pension is $828.44. See Howell, 434 N.W.2d at 633. We affirm the district court’s

division of Matthew’s disability pension.

       We turn to Karri’s assertion on cross-appeal that she has “a right to survivor

benefits of . . . Matt[hew]’s Municipal Fire and Police Retirement System Disability

Pension.” The dissolution decree did not speak to survivor benefits. Karri moved
                                          7


to enlarge the decree to “specify that any Order entered should award her the

survivor benefits.” The district court denied Karri’s motion, preserving the issue for

appeal. Cf. In re Marriage of Morris, 810 N.W.2d 880, 887 (Iowa 2012) (remanding

“to determine the court’s intent as to survivor benefits” for a Marine Corps

retirement pension because the decree was ambiguous and there was no trial,

evidentiary hearing, or extrinsic evidence to interpret the decree).

       Iowa Code chapter 411 (2017), governing the retirement system for police

officers and fire fighters, states a “surviving spouse” includes “a former spouse

only if the division of assets in the dissolution of marriage decree pursuant to

section 598.17 grants the former spouse rights of a spouse under this chapter.”

Iowa Code § 411.1(22); see also In re Marriage of Duggan, 659 N.W.2d 556, 560

(Iowa 2003) (discussing pensions under chapter 411). We look to “the facts of

each case and whether the allowance of survivorship rights effectuates an

equitable distribution of the parties’ assets.” Duggan, 659 N.W.2d at 560.

       On our de novo review, we are not persuaded that the length of the marriage

warranted an award of survivor benefits. Cf. id. at 560 (modifying dissolution

decree to afford a spouse survivorship rights following a more than thirty-five year

marriage); In re Marriage of Dow, No. 17-0534, 2018 WL 1858299, at *7 (Iowa Ct.

App. Apr. 18, 2018) (awarding survivor benefits based on the twenty-seven year

marriage and the non-pensioner’s need for retirement funds); In re Marriage of

Smith, No.16-0597, 2017 WL 362000, at *6 n.11 (Iowa Ct. App. Jan. 25, 2017)

(denying a non-pensioner’s request to be designated as a surviving spouse after

noting “the Benson court stated the percentage formula ‘properly allocates the risk
                                           8


between the parties’”). We decline to modify the dissolution decree to afford Karri

survivor rights in Matthew’s police disability pension.

       B.     Matthew’s National Guard Retirement Pension

       Matthew contends the district court should not have awarded a portion of

his National Guard retirement pension to Karri. In his view, “the benefits which he

will receive upon his retirement in 2034 are retirement benefits to compensate him

for his service in the military.” He notes that sixteen “years of military service . . .

occurred prior to the start of the marriage and the parties were only married during

[his] last deployment.” He also reiterates that this was a short marriage and they

were not “equal participants in the joint venture.”

       The district court addressed the length of Matthew’s service and the

duration of the marriage as follows:

       Matthew’s National Guard pension should be divided per the Benson
       formula as well. The majority of Matthew Tait’s military pension
       came from active duty training, IDT, annual 15-day yearly training
       cycles, and deployment points for overseas service. Only those
       points earned by Matthew after the April 2010 wedding until his
       retirement in 2015 shall be considered in the Benson formula
       distribution.
               Since April 2010, the date of the marriage, Matthew has
       accumulated 929 points for retirement pay. He has a total of 3,522
       retirement points. Fifty percent of 929/3522 is 13.1%, which is
       Karri[ ]’s share of Matthew’s military pension.

In a post-trial ruling, the court ordered Matthew to pay the sum personally rather

than through a qualified domestic relations order.

       On our de novo review, we agree with the district court’s decision to award

Karri a portion of the expected National Guard retirement pension of $1395 per

month. See Howell, 434 N.W.2d at 632 (stating military pensions, like private

pensions, are considered marital property and can be subject to division in
                                           9


dissolution proceedings). Although the marriage was not as long as some in which

we have affirmed a division, the district court limited Karri’s award to points earned

after the marriage. Cf. In re Marriage of Fuchser, 477 N.W.2d 864, 866 (Iowa Ct.

App. Sept. 24, 1991) (awarding a percentage of retirement benefits following a

sixteen-year marriage); In re Marriage of Monahan, No. 17-0904, 2018 WL

4635689, at *2 (Iowa Ct. App. Sep. 26, 2018) (modifying dissolution decree to

classify military pension as marital property and awarding one-half to non-

pensioner spouse following a thirty-year marriage); In re Marriage of Ronfeldt, No.

11-1248, 2012 WL 836865, at *3 (Iowa Ct. App. Mar. 14, 2012) (dividing military

retirement pension pursuant to the Benson formula following a twenty-two year

marriage). We affirm the award.

       On cross-appeal, Karri argues “the district court erred by failing to grant [her]

a right to survivor benefits of . . . Matt[hew]’s National Guard retirement pension.”

The issue was discussed at trial and included in a post-trial motion. The district

court denied that portion of the motion, preserving the issue for review. Cf. Morris,

810 N.W.2d at 887.

       On our de novo review, we are persuaded that the same facts militating

against an award of survivor benefits in connection with the police disability

pension support the court’s denial of an award here. We affirm the district court’s

refusal to award survivor benefits on Matthew’s National Guard retirement pension.

III.   Matthew’s TIAA-CREF Retirement Account

       As noted, the district court awarded Karri $20,000 of Matthew’s TIAA-CREF

retirement account. The court reasoned:
                                         10


       Matthew has a TIAA account of a value of $166,000. At the time of
       the marriage the account was approximately $80,000. During the
       marriage the parties made zero contributions to that asset. The
       growth in Matthew Tait’s TIAA retirement account is due to market
       fluctuations and growth over the years since the April 2010 marriage.
       The $80,000 in the account at the time of the marriage is indisputably
       premarital property. Although Iowa law does not credit to a party or
       set aside to that party assets he or she brought into the marriage,
       such is a factor that may be considered under 598.21(5). The
       marriage length significantly affects the division of premarital
       property. If a marriage lasts only a short time, the claim of either
       party to property owned by the other prior to the marriage is minimal
       at best.
              Because of the significant difference in assets awarded to
       each of these parties, the court will award $20,000 of the $86,000
       increase in the TIAA account to Karri Ann. The balance will be
       awarded to Matthew.

       Matthew reprises his contention that any award to Karri from this account

was inequitable because the marriage “was over shortly after it began.” To repeat,

we are unpersuaded by this argument.           See Fennelly 737 N.W.2d at 104

(“Spouses agree to accept one another ‘for better or worse.’”). The key question

is whether the eight-year marriage justified an award of a portion of the appreciated

value of the TIAA-CREF account. See In re Marriage of Hansen, 886 N.W.2d 868,

873 (Iowa Ct. App. 2016) (“[A]ppreciation in the value of assets during the marriage

is a marital asset.”).

       In Hansen, the court of appeals noted that a pension account “increased in

value during the marriage by a significant sum, over $29,000.” Id. at 872. The

court concluded “it was equitable to divide the pension account via the Benson

formula.” Id. Notably, the marriage in Hansen lasted only four years. Id. at 870,

873. Here, the district court awarded Karri less than twenty-five percent of the

appreciation in the TIAA-CREF account following an eight-year marriage.
                                         11


       We have considered Matthew’s argument that the award was unnecessary

to equalize the property distribution. Without burdening the opinion with our

calculations, we are persuaded Karri received fewer assets than Matthew. See id.

at 873 (“In light of the facts of this case, we need not align each party’s assets and

debts in a balance sheet to determine an equalization payment.”). We agree with

the district court’s decision to award Kerri a relatively small portion of the

appreciation. See Fennelly, 737 N.W.2d at 102 (noting an equal division is not

required); In re Marriage of Amling, No. 13-1779, 2014 WL 4230222, at *5 (Iowa

Ct. App. Aug. 27, 2014) (granting husband a portion of the appreciation in wife’s

investment account following a seven-year marriage).

       On cross-appeal, Karri argues “to make the division more equitable, [she]

deserved to receive substantially more than $20,000 from the TIAA-CREF

account.” We are not persuaded by the argument.

       “An additional factor in dividing appreciated property acquired before the

marriage is whether the appreciation which occurred during the marriage was

fortuitous or due to the efforts of the parties.” In re Marriage of Hass, 538 N.W.2d

889, 893 (Iowa Ct. App. 1995). A division may be limited “where the marriage was

of short duration.” Id.

       The eight-year marriage could not be characterized as long, the

appreciation in the account was fortuitous, and the district court awarded Karri half

of Matthew’s premarital Roth IRA, discussed below, as well as an income stream

in the form of a portion of Matthew’s disability pension. These factors support the

district court’s decision to limit Karri’s award of the appreciation in the TIAA-CREF

account to $20,000.
                                           12


IV.    Matthew’s Roth IRA

       As noted, the parties agree that Matthew withdrew $8843.10 from a

premarital Roth IRA and the balance of $4301.02 was placed in a savings account.

The district court concluded that given “the substantial imbalance in assets

awarded to each party, Karri . . . will be awarded . . . the . . . Roth IRA.” Matthew

contends “the Roth IRA accumulated exclusively and prior to the marriage should

not be an asset subject to division.” He cites “the very short length of the marriage,

the lack of contribution by Karri to the marriage, and [the court’s] failure to attribute

the proper number to the same.”

       “The trial court may place different degrees of weight on the premarital

status of property, but it may not separate the asset from the divisible estate and

automatically award it to the spouse that owned the property prior to the marriage.”

In re Marriage of Sullins, 715 N.W.2d 242, 247 (Iowa 2006); see also Hansen, 886

N.W.2d at 872 (“The district court should not separate a premarital asset from the

divisible estate and automatically award it to the spouse who owned it prior to the

marriage.”).

       The district court balanced the equities in concluding Karri should receive

the remainder of the funds drawn from the Roth IRA account. Although the account

statements do not indicate the nature of the activity between 2011 and 2017 when

Matthew withdrew the funds and there is scant if any dispute that the funds in the

account were premarital, the marriage lasted eight years and the asset division

skewed in favor of Matthew. For those reasons, we affirm the award of the balance

of the funds to Karri. Because the parties agree the decree refers to $8843.10 and
                                         13


that amount was depleted, leaving only $4301.02, we modify the decree to clarify

that Kari is entitled to $4301.02, representing the balance of the Roth IRA funds.

V.     Loan to Karri’s Mother

       Karri’s mother lent the couple $6500 in closing costs, $2000 in earnest

money, and $3243 in taxes to purchase their home, for a total of $11,742. As

noted at the outset, the district court ruled, “The debts to [the two commercial

lenders] and Karri[ ]’s mother shall be paid and any proceeds thereafter shall be

divided one-half to the petitioner and one-half to the respondent.”

       On appeal, Matthew contends:

       Karri’s mother was more than paid for the closing costs, earnest
       money and taxes while the parties were sharing expenses post-
       separation. It was inequitable and in essence a windfall to Karri’s
       mother for her to receive payment on the loans twice and
       furthermore, there is no documentary proof that said loans were
       legitimate or enforced by Karri’s mother.[5]

Karri responds that because the district court did not assign the debt to either party

but ordered it paid from the proceeds of the home sale, there was “no harm or

inequity” to Matthew.

       “[A] several-step analysis must be used to determine equitable distribution

of funds received from parents.” In re Marriage of Vrban, 359 N.W.2d 420, 427

(Iowa 1984). “First, the court must determine whether the parties intended that the

moneys furnished be repaid. To the extent the funds provided by the parents

constituted loans, they must be repaid; if not, they became marital assets subject




5 Matthew’s assertion that “there is no documentary proof that said loans were
legitimate or enforced by Karri’s mother” contradicts his trial testimony, where he
agreed the couple borrowed the funds from her.
                                         14

to equitable distribution in the decree.” Id. “The court must also determine if funds

constituting a gift were given to one party only or to both parties.” Id.

       Karri’s mother did not testify. Matthew testified that she was repaid from

joint marital funds. However, the exhibit he cited does not allow us to reach that

conclusion. Indeed, when questioned by the court, Matthew conceded he did not

know the exact amount of repaid funds that came from a joint account. And he

stated he “would be willing to contribute some of that money back to [Karri’s]

mother from the net proceeds of the home.” In light of his concession and his

acknowledgment that he could not document repayment of half the loan proceeds,

we conclude the district court acted equitably in ordering Karri’s mother to be

repaid from the home sale proceeds.

VI.    Conclusion

       We affirm all aspects of the dissolution decree except that we modify the

amount of Matthew’s Roth IRA to be awarded to Karri. That amount is $4301.02.

       AFFIRMED AS MODIFIED.